Citation Nr: 1023816	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-50 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1955 to 
September 1957, with four years additional service. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a December 2009 substantive appeal, the Veteran requested 
a hearing before the Board sitting at the RO.  The Veteran 
withdrew the request in writing in January 2010.  See 
38 C.F.R. § 20. 702 (e) (2009).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The RO denied a rating in excess of 20 percent for bilateral 
hearing loss in July 2009.  The Veteran expressed timely 
disagreement and the RO issued a statement of the case in 
December 2009.  The Veteran perfected a timely appeal. 

In correspondence dated in January 2010 and received by the 
RO in February 2010, the Veteran submitted the results of a 
VA audiometric test performed in January 2010.  The VA 
audiologist noted that the test was not adequate for rating 
purposes.  
The Veteran did not waive consideration of the new evidence 
by the RO.  The Veterans' representative did not address the 
new evidence or request a waiver of consideration in written 
briefs in May 2010 and June 2010.  The RO certified the 
appeal to the Board in May 2010.  

Whenever evidence is received by the Agency of Original 
Jurisdiction after a statement of the case has been issued 
and before the appeal has been certified to the Board, a 
supplemental statement of the case will be furnished to the 
Veteran and his representative unless the evidence is 
duplicative of evidence previously of record that was 
discussed in the statement of the case or the additional 
evidence is not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37 (a) (2009).  

In this case, the January 2010 report of a VA audiometric 
test was performed and received after the statement of the 
case and was not previously considered.  Even though the 
examiner noted that the examination was not adequate for 
rating purposes, the test is evidence of the status of the 
Veteran's bilateral hearing loss and is relevant to the issue 
on appeal.  Therefore, the Board concludes that the 
additional evidence received by the RO in February 2010 must 
be considered, the claim readjudicated, and a supplemental 
statement of the case issued if necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Consider the evidence received in 
February 2010 and   review the claims 
file and arrange for any additional 
development indicated.  Readjudicate the 
claim for a rating in excess of 20 
percent for bilateral hearing loss.
If the benefit fit sought remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.   

The purposes of this remand are to assist the appellant with 
the development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



